Title: To James Madison from Turell Tufts, 1 August 1804 (Abstract)
From: Tufts, Turell
To: Madison, James


1 August 1804, Paramaribo. “Since sealing the within Packet I have reflected that I ought to communicate the good Effects that have already resulted from the Law making it penal for a Master of a Vessel to leave any of his Ships Company in a foreign Country. Before that Law began to operate I was daily troubled with Sailors—who had taken their discharges from whim or Caprice—or a wandering desire to see some other Port. Masters also would frequently be guilty of purloining sailors from each other by offering higher wages—and indeed sometimes by creating quarrels clandestinely between other Masters and their Crews. It is true that this practice of discharging them—was not, in this Port, very expensive to Government—for altho in the time of the misunderstanding with France—whole crews were frequently Coming here from Cayenne—without a Cent to support them—I always succeeded in getting them, either berths or passages free—in some of our Vessels. The only expence of any consequence that has arisen here—is for clothing I furnished the Master & people of a Vessel foundered at Sea and brought in here by an American, and this Expence falls short of f300 Guilders. There has but One sailor been legally discharged by me under this Law and for the 3 Months wages I recd—I have given Credit to Govt.—viz 18 Dolls. Notwithstanding the law is well known to the Masters—I am frequently troubled by them for my sanction to discharges—but when I inform them of the Condition—they leave me—concluding it is best to take them home.

“In consequence of a petition I drew up—and was signed by the Am: masters & SuperCargoes then present—the inbound Duties are reduced from 8. to 4 pCt advalorem—and the Duties on Sugar from 14½ to 8 pCent Accordg to a fixed value.”
